        Case 16-32997-KRH                      Doc       Filed 11/02/20 Entered 11/02/20 17:56:25                                  Desc Main
 Fill in this information to identify the case:          Document      Page 1 of 8

 Debtor 1              Larry Nathaniel Johnson, Jr.
                       __________________________________________________________________

 Debtor 2               Felicia Diane Cromwell-Johnson
                        ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________              VA
                                                                District of __________
                                                                             (State)
 Case number            16-32997-KRH
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association, as
                   Trustee of the FW Series I Trust
 Name of creditor: _______________________________________                                                           14
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          4156____ ____ ____
                                                         ____                            Must be at least 21 days after date       12        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          1,291.49
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             265.68
                   Current escrow payment: $ _______________                           New escrow payment:           389.91
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
      Case 16-32997-KRH                              Doc          Filed 11/02/20 Entered 11/02/20 17:56:25                                 Desc Main
                                                                  Document      Page 2 of 8

Debtor 1         Larry Nathaniel Johnson, Jr.
                 _______________________________________________________                                               16-32997-KRH
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    10 14 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
          Case 16-32997-KRH                   Doc        Filed 11/02/20 Entered 11/02/20 17:56:25 Desc Main
                                                         Document         Page 3 of 8
                                                            SN Servicing Corporation           Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: October 12, 2020

     LARRY JOHNSON                                                                                             Loan:
     6461 DAWNFIELD LN                                                                       Property Address:
     RICHMOND VA 23231                                                                       6461 DAWNFIELD LANE
                                                                                             RICHMOND, VA 23231



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from May 2020 to Nov 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Dec 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 901.58                  901.58                   Due Date:                                       Oct 01, 2020
 Escrow Payment:                           265.68                  389.91                   Escrow Balance:                                      100.13
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          531.36
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                    388.43
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                          $243.06
 Total Payment:                            $1,167.26                  $1,291.49



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00           0.00
     May 2020                          499.30                                  *   Escrow Only Payment               0.00         499.30
     May 2020                          265.68                                  *                                     0.00         764.98
     May 2020                                                         35.17    *   Mortgage Insurance                0.00         729.81
     May 2020                                                        874.35    *   County Tax                        0.00        (144.54)
     Jun 2020                          265.68                                  *                                     0.00         121.14
     Jun 2020                          265.68                                  *                                     0.00         386.82
     Jun 2020                                                          35.17   *   Mortgage Insurance                0.00         351.65
     Jul 2020                          265.68                                  *                                     0.00         617.33
     Jul 2020                                                          35.17   *   Mortgage Insurance                0.00         582.16
     Aug 2020                          265.68                                  *                                     0.00         847.84
     Aug 2020                                                        554.46    *   Forced Place Insur                0.00         293.38
     Aug 2020                                                         35.17    *   Mortgage Insurance                0.00         258.21
     Sep 2020                          265.68                                  *                                     0.00         523.89
     Sep 2020                                                        176.79    *   Forced Place Insur                0.00         347.10
     Sep 2020                                                         35.17    *   Mortgage Insurance                0.00         311.93
     Oct 2020                                                        176.63    *   Forced Place Insur                0.00         135.30
     Oct 2020                                                         35.17    *   Mortgage Insurance                0.00         100.13
                                                                                   Anticipated Transactions          0.00         100.13
     Oct 2020                          265.68                        176.63        Forced Place Insur                             189.18
     Nov 2020                          265.68                         35.17        Mortgage Insurance                             419.69
     Nov 2020                                                        176.63        Forced Place Insur                             243.06
                          $0.00 $2,624.74               $0.00     $2,381.68

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.

                                                                                                                                            Page 1
      Case
Last year, we16-32997-KRH             Docfrom Filed
                 anticipated that payments           11/02/20
                                              your account  would beEntered    11/02/20
                                                                      made during this period17:56:25
                                                                                              equaling 0.00.Desc
                                                                                                             UnderMain
                                              Document            Page  4  of 8
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                   Page 2
      Case 16-32997-KRH                  Doc       Filed
                                                      SN 11/02/20       Entered 11/02/20 17:56:25
                                                          Servicing Corporation                Final Desc Main
                                                   Document          Page   5 of
                                                    For Inquiries: (800) 603-0836
                                                                                 8
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: October 12, 2020

 LARRY JOHNSON                                                                                                   Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               243.06        1,020.07
Dec 2020                357.53         874.35            County Tax                                    (273.76)         503.25
Dec 2020                               176.63            Forced Place Insur                            (450.39)         326.62
Dec 2020                                35.17            Mortgage Insurance                            (485.56)         291.45
Jan 2021                357.53         176.63            Forced Place Insur                            (304.66)         472.35
Jan 2021                                35.17            Mortgage Insurance                            (339.83)         437.18
Feb 2021                357.53         176.63            Forced Place Insur                            (158.93)         618.08
Feb 2021                                35.17            Mortgage Insurance                            (194.10)         582.91
Mar 2021                357.53         176.63            Forced Place Insur                             (13.20)         763.81
Mar 2021                                35.17            Mortgage Insurance                             (48.37)         728.64
Apr 2021                357.53         176.63            Forced Place Insur                             132.53          909.54
Apr 2021                                35.17            Mortgage Insurance                              97.36          874.37
May 2021                357.53         176.63            Forced Place Insur                             278.26        1,055.27
May 2021                                35.17            Mortgage Insurance                             243.09        1,020.10
Jun 2021                357.53         874.35            County Tax                                    (273.73)         503.28
Jun 2021                               176.63            Forced Place Insur                            (450.36)         326.65
Jun 2021                                35.17            Mortgage Insurance                            (485.53)         291.48
Jul 2021                357.53         176.63            Forced Place Insur                            (304.63)         472.38
Jul 2021                                35.17            Mortgage Insurance                            (339.80)         437.21
Aug 2021                357.53         176.63            Forced Place Insur                            (158.90)         618.11
Aug 2021                                35.17            Mortgage Insurance                            (194.07)         582.94
Sep 2021                357.53         176.63            Forced Place Insur                             (13.17)         763.84
Sep 2021                                35.17            Mortgage Insurance                             (48.34)         728.67
Oct 2021                357.53         176.63            Forced Place Insur                             132.56          909.57
Oct 2021                                35.17            Mortgage Insurance                              97.39          874.40
Nov 2021                357.53         176.63            Forced Place Insur                             278.29        1,055.30
Nov 2021                                35.17            Mortgage Insurance                             243.12        1,020.13
                    $4,290.36       $4,290.30

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 291.45. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 715.05 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 243.06. Your starting
balance (escrow balance required) according to this analysis should be $1,020.07. This means you have a shortage of 777.01.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.


                                                                                                                                    Page 3
         Case 16-32997-KRH
    We anticipate                       Doc
                  the total of your coming        Filed
                                           year bills to be11/02/20
                                                            4,290.30. WeEntered
                                                                        divide that11/02/20    17:56:25
                                                                                    amount by the            Desc Main
                                                                                                  number of payments expected during
    the coming year to obtain your escrow payment.Document            Page 6  of  8

                                                                 Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation
                                                                 monthly payment will be $1,259.11 (calculated by subtracting the
    Unadjusted Escrow Payment                       357.53
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                   0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                 32.38
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                       0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                                $389.91
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
     Case 16-32997-KRH         Doc     Filed 11/02/20 Entered 11/02/20 17:56:25            Desc Main
                                       Document      Page 7 of 8


1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      GHIDOTTI | BERGER, LLP
2     1920 Old Tustin Ave.
3     Santa Ana, CA 92705
      Ph: (949) 427-2010
4     Fax: (949) 427-2732
      bjaquez@ghidottiberger.com
5
6     Attorney for Creditor
      U.S. Bank Trust National Association, as Trustee of the FW Series I Trust
7
8
                                UNITED STATES BANKRUPTCY COURT
9
                     EASTERN DISTRICT OF VIRGINIA – RICHMOND DIVISION
10
11    In Re:                                               )   CASE NO.: 16-32997-KRH
                                                           )
12    Larry Nathaniel Johnson, Jr. and Felicia Diane       )   CHAPTER 13
13    Cromwell-Johnson,                                    )
                                                           )   CERTIFICATE OF SERVICE
14             Debtors.                                    )
                                                           )
15
                                                           )
16                                                         )
                                                           )
17                                                         )
                                                           )
18
                                                           )
19
20
                                       CERTIFICATE OF SERVICE
21
22             I am employed in the County of Orange, State of California. I am over the age of

23    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
      Santa Ana, CA 92705.
25
               I am readily familiar with the business’s practice for collection and processing of
26
      correspondence for mailing with the United States Postal Service; such correspondence would
27
28    be deposited with the United States Postal Service the same day of deposit in the ordinary

      course of business.

                                                       1
                                        CERTIFICATE OF SERVICE
     Case 16-32997-KRH        Doc      Filed 11/02/20 Entered 11/02/20 17:56:25            Desc Main
                                       Document      Page 8 of 8


1     On November 2, 2020 I served the following documents described as:
2                   NOTICE OF MORTGAGE PAYMENT CHANGE
3
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
      envelope addressed as follows:
5
6     (Via United States Mail)
      Debtor                                              Chapter 13 Trustee
7     Larry Nathaniel Johnson, Jr.                        Carl M. Bates
      Felicia Diane Cromwell-Johnson                      341 Dial 866-813-0912 Code: 8576180
8
      6461 Dawnfield Ln                                   P. O. Box 1819
9     Henrico, VA 23231                                   Richmond, VA 23218

10    Debtor’s Counsel
11    Laura Taylor Alridge
      Boleman Law Firm, P.C.
12    P.O. Box 11588
      Richmond, VA 23230-1588
13
14    _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
      the United States Postal Service by placing them for collection and mailing on that date
15    following ordinary business practices.
16    ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
17    Eastern District of California

18    __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
      America that the foregoing is true and correct.
19
20           Executed on November 2, 2020 at Santa Ana, California

21    /s / Michaela S Rice
      Michaela S Rice
22
23
24
25
26
27
28




                                                      2
                                       CERTIFICATE OF SERVICE
